PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/729,937
Filing Date: 11 Oct 2017
Appellant(s): Lu et al.



__________________
Michelle Bugbee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0236693 A1) in view of Anderson et al. (US 2007/0289693 A1) and Kim et al. (KR 20130049046 A). It is noted that the disclosures of Kim et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-3, 5-8, 10 and 12-20, Lu discloses multilayer polymer interlayer comprising a stiffer skin layers and softer core layer, wherein the softer layer is between stiffer layers, i.e. stiff/soft/stiff (see paragraph 0033). The skin layers and core layer comprise poly(vinyl butyral) (PVB) (i.e. poly(vinyl acetal) resin) and plasticizers (see paragraphs 0024, 0027). 
The poly(vinyl butyral) resin of skin layers and core layer have residual hydroxyl groups and residual ester groups (i.e. acetate groups) (see paragraph 0036). The residual hydroxyl content of the skin layers and core layer is different (see paragraph 0036). The residual content of core layer can be 9 to 14 wt% and the residual content of skin layers can be 13 to 35 wt% in (see paragraph 0036). The difference in residual hydroxyl content between the core layer and skin layers overlaps that presently claimed. When, for instance, the core layer has residual 
The residual acetate content of core layers and skin layer can be less than 20 wt% (see paragraph 0036). The difference between residual content of core layer and skin layers overlaps that presently claimed. If, for instance, the residual acetate content of core layer (soft layer) and skin layers (first stiffer layer and second stiffer layer) is identical, the difference between residual content of core layer and skin layers is 0 wt%. 
The plasticizer can be a mixture of polymeric adipates and triethylene glycol di-(2-ethylhexanoate (see paragraph 0029). As evidenced by present application, polymeric adipate is a high refractive index plasticizer having a refractive index of about 1.460 to about 1.485 and . triethylene glycol di-(2-ethylhexanoate) is a plasticizer having a refractive index of about 1.450 or less (see paragraphs 0059 and 0057 of published application). Further, the glass transition temperature of core layer (softer layer) has a glass transition temperature of less than 10 C and the skin layers (first stiffer layer and second stiffer layer) can be greater than 25 C (see paragraph 0033). Accordingly, the difference between glass transition temperatures is 15 C.  
Lu do not disclose the high refractive index plasticizer comprises an unsaturated aromatic moiety. Lu does not disclose the absolute difference value of the difference between the first refractive index and the second refractive index and the first refractive index and the third refractive index (delta RI) are each less than 0.010. Lu does not disclose the polymer interlayer having presently claimed damping loss factor.
Anderson et al. disclose plasticizer such as diethylene glycol dibenzoate improves processing, final mechanical properties or reduce rattle or rustle of the films (see paragraph 0037). As evidenced by present application, as diethylene glycol dibenzoate is a high refractive index plasticizer and benzoate is unsaturated aromatic moiety (see paragraphs 0059 and 0037 of published application).
In light of motivation for using diethylene glycol dibenzoate disclosed by Anderson et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use diethylene glycol dibenzoate as the high refractive index plasticizer in Lu in order to improve processing, final mechanical properties or reduce rattle or rustle of the films, and thereby arrive at the claimed invention.
Lu in view of Anderson et al. do not disclose the absolute difference value of the difference between the first refractive index and the second refractive index and the first refractive index and the third refractive index (delta RI) are each less than 0.010. Lu in view of Anderson et al. do not disclose the polymer interlayer having presently claimed damping loss factor.
Kim et al. disclose a multilayer polyvinyl acetal film having excellent puncture prevention performance and impact resistance even in hot and humid environment (see Abstract). The multilayer polyvinyl acetal film comprises the first resin layer and the second resin layer, wherein the first resin layer and the second resin layer can be polyvinyl acetal film containing plasticizer (see Abstract and paragraphs 0015 and 0019). The refractive index difference between the first resin layer and the second resin layer is 0.08 or less (see paragraph 0014). When the difference in refractive index exceeds 0.08, light scattering to the external light source is amplified when the glass is bonded, causing optical distortion so that delamination may occur (see paragraph 0015). 
In light of motivation for using the refractive index difference of 0.08 or less between the polyvinyl acetal films disclosed by Kim et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to control the refractive index difference to be 0.08 or less between the soft layer (first refractive index) and the first stiffer layer (second refractive index), and the soft layer (first refractive index) and the second stiffer layer (third refractive index) in Lu in view of Anderson et al. in order to reduce the light scattering to the external light and to prevent optical distortion and delamination as well as to obtain excellent puncture 
Lu et al. in view of Anderson and Kim et al. do not disclose the polymer interlayer having presently claimed damping loss factor and presently claimed sound transmission loss. However, given that the polymer interlayer of Lu et al. in view of Anderson and Kim et al. is identical to that presently claimed, it is obvious or inherent that the polymer interlayer of Lu et al. in view of Anderson and Kim et al. has presently claimed damping loss factor and presently claimed sound transmission loss.

Regarding claim 11, Lu et al. in view of Anderson and Kim et al. do not disclose the polymer interlayer has a mottle of less than 1. However, given that the polymer interlayer of Lu et al. in view of Anderson and Kim et al. is identical to that presently claimed, it is inherent that the polymer interlayer of Lu et al. in view of Anderson and Kim et al. has a mottle of less than 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0236693 A1) in view of Anderson et al. (US 2007/0289693 A1) and Kim et al. (KR 20130049046 A) as applied to claim 1 above, further in view of Asahina et al. (5,190,826) and Lu (US 2006/0210782 A1).

Regarding claim 9, Lu in view of Anderson et al. and Kim et al. disclose the polymer interlayer as set forth above. Lu in view of Anderson et al. and Kim et al. do not disclose presently claimed soft layer.
Asahina et al. disclose interlayer comprising a mixture of two kinds of polyvinyl acetal resins, wherein polyvinyl acetal resin can be polyvinyl butyral resin (see Abstract and col. 3-4, lines 65-4). The interlayer exhibits outstanding sound-insulating properties over a wide temperature range for a prolonged period of time. 
In light of motivation for using a mixture of two kinds of polyvinyl acetal resins disclosed by Asahina al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use add a polyvinyl acetal resin (fourth polyvinyl acetal resin) in the soft layer of Lu et al. in view of Anderson and Kim et al. in order to obtain outstanding sound-insulating properties over a wide temperature range for a prolonged period of time, and thereby arrive at the claimed invention.
Lu et al. in view of Anderson, Kim et al. and Asahina et al. do not disclose presently claimed difference between the first residual hydroxyl content and the second residual hydroxyl content.
Lu discloses for a given type of plasticizer, the compatibility of plasticizer is determined by the hydroxyl content, wherein the residual hydroxyl content can be controlled by reaction conditions (see paragraphs 0014-0015). Further, Lu discloses difference in plasticizer content reduces sound transmission (see paragraph 0006).
Therefore, as taught by Lu, it would be obvious to one of ordinary skill in the art to have differing amount of hydroxyl contents in soft layer by varying reaction conditions in order to reduce sound transmission in Lu et al. in view of Anderson, Kim et al. and Asahina et al., and thereby arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,809,009 B2 (here after referred as US ‘009). Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.
US ‘009 discloses polymer interlayer. The scope of the copending claims of US ‘009 encompasses the scope of the present claims. Therefore, it would have been obvious to one of ordinary skill in the art to use a polymer interlayer that is both disclosed by the copending claims and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

(3) Response to Argument

Appellants argue that Claims 1 to 3 and 5 to 20 stand rejected on the basis of non-statutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 9,809,009 B2. Appellants will file a Terminal Disclaimer over U.S. Patent No. 9,809,009 B2 once there is allowable subject matter.
However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP 804 IB and IB1).

Appellants argue that the Lu reference discloses interlayers comprising three layers having core and skin layers comprising PVB resin and plasticizer, where the skin layers comprise a lower molecular weight resin and use of this lower molecular weight resin provides increased flow of the interlayer during autoclaving. Lu is directed to improving the skin layers to improve flow which in turn reduces the stress in glass to help improve the resistance to iceflower defects (or to reduce the occurrence of iceflower defects). Lu does not disclose nor is Lu concerned with mottle defects, which are very different from iceflower defects. By comparison, the present invention is directed to reducing the incidence of mottle formation by improving the refractive index difference between the layers while at the same time not detracting from the interlayer’s overall acoustic properties. Thus, the present invention presents a very different approach when compared to Lu and is solving the problem of mottle defects in a 
It is agreed that Lu alone does not meet the present claims which is why it is combined with Anderson et al. and Kim et al. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted above, Lu in view of Anderson et al. and Kim et al. disclose polymer interlayer identical to that presently claimed. Given that the interlayer of Lu in view of Anderson et al. and Kim et al. is identical to that presently claimed, it is obvious or inherent that Lu in view of Anderson et al. and Kim et al. would have the same properties as the present invention, absent evidence to the contrary.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

Appellants argue that the challenges which were the focus of the Anderson reference arose from issues in making an ionomer resin composition with better adhesion of the interlayer to glass, among other properties. Anderson is directed to ionomer resins (i.e., polymeric resin compositions comprising units derived from ethylene, from about 20 wt % to about 30 wt % units derived from an a,(3-unsaturated carboxylic acid having from 3 to 8 carbons) (see Abstract and description). While Anderson discloses that other layers or materials can be used with the ionomer layer, Anderson does not disclose a multilayer polyvinyl acetal) polymer having a softer layer and stiffer layers as claimed. Anderson is not focused on the challenge or problem of improving the optical properties, such as mottle, nor would the sheet of Anderson experience mottle defects. Further as noted in paragraph [0041] of Anderson, “[Finding a proper balance between adhesion and the impact toughness in the manufacture of glass laminates comprising ionoplast resins is a goal of the present invention.” Therefore, Anderson is focused on an entirely different problem with a different polymer (ionomer vs. poly(vinyl acetal). In summary, Anderson discloses ionomers, but Anderson does not disclose multilayer poly(vinyl acetal) compositions. While Anderson discloses plasticizers generally and as ‘additives’, Anderson does not disclose that certain types of plasticizers, such as benzoate plasticizers, would be preferred for use in a multilayer poly(vinyl acetal) composition because Anderson teaches the use of plasticizers as one of many additives for use in the ionomer composition. Anderson also states at the end of the long list of plasticizers that essentially any plasticizer or other additive is suitable, without any suggestion or teaching on the type of plasticizer that would be beneficial in a poly(vinyl acetal) composition.
As noted above in the office action, Lu already disclose multilayer polymer interlayer comprising softer layer between stiffer layers. Further Lu disclose high refractive index plasticizer. Anderson has only been used to teach specific high refractive index plasticizer diethylene glycol dibenzoate. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary 
Further, Anderson et al. disclose polymeric resin composition suitable for preparing transparent interlayer used for preparing transparent laminates, wherein the laminates can be constructed using multiple layers of interlayer (see Abstract and paragraphs 0019-0020 and 0046). Given that both Lu and Anderson et al. are directed to multiple polymer interlayers and given that Anderson et al. provides proper motivation for using specific high refractive index plasticizer diethylene glycol dibenzoate, it would have been obvious to one of ordinary skill in the art to use plasticizer of Anderson et al. in Lu.
While Anderson et al. disclose other additives and long list of plasticizers, the fact remains that Anderson et al. disclose plasticizer as additive and diethylene glycol dibenzoate as plasticizer. Regarding appellants argument that Anderson does not disclose that certain types of plasticizers, such as benzoate plasticizers, would be preferred for use in a multilayer poly(vinyl acetal) composition, appellants have provided no evidence (i.e. data) to show criticality of diethylene glycol dibenzoate over other plasticizers. 
Given that the additives disclosed by Anderson et al. includes specific plasticizer identical to that presently claimed, it would have been obvious to one of ordinary skill in the art to choose any additive in Anderson et al. including the claimed plasticizer absent some evidence to the contrary. One of ordinary skill in the art would consider all the additives disclosed by Anderson et al. to be equivalent and interchangeable and equally suitable absent a showing of criticality by appellants of the claimed (specific plasticizer). In MPEP 2141 III, one of the rationales set forth as to “why” the claimed invention would be obvious is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Therefore, given that Anderson et al. discloses a finite number of additives and given that the Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”). 
Further, Anderson et al. alone is not used to teach present claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, while Anderson et al. may not be focused on the challenge or problem of improving optical properties, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant's motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). 

Appellants argue that the challenges which were the focus of the Kim reference arose from providing an interlayer with improved sound resistance and puncture resistance, particularly in hot and humid environments by having alternating layers (preferably 10 to 250) two different resin compositions.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered 
Further, Kim is only used as teaching reference in order to teach refractive index difference of 0.08 between the polyvinyl acetal films. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Further, Kim alone is not used to teach present claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellants argue that the challenges which were the focus of the Asahina reference arose from providing an interlayer having improved sound insulation. Specifically, Asahina states that “[T]he interlayer mitigates the coincidence effect to prevent the reduction of TL value without impairing the basic characteristics required of laminated glasses thereby permitting the interlayer to exhibit outstanding sound-insulating properties over a wide temperature range for a prolonged period of time.” (See Abstract). Asahina is not focused on eliminating mottle in a laminated glass.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Further, Asahina is only used as teaching reference in order to teach mixture of two kinds of polyvinyl acetal resins. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Further, Asahina alone is not used to teach present claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellants argue that the challenges which were the focus of the Lu2 reference arose from providing an interlayer having improved sound transmission. Lu2 is not focused on eliminating mottle specifically.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary 
Further, Lu2 is only used as teaching reference in order to teach difference in plasticizer content reduces sound transmission and the computability of plasticizer is determined by the hydroxyl content wherein the residual hydroxyl content can be controlled by reaction conditions. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Further, Lu2 alone is not used to teach present claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellants argue that appellants respectfully submit that the Examiner has not presented a prima facie case of obviousness for Appellants’ independent claims 1,13 and 17. Claims 2, 3, 5 to 8 and 10 to 20 depend, or ultimately depend, from independent claims 1,13 and 17, and are therefore also not obvious over Lu in view of Anderson and Kim. The interlayer of the present invention provides both improved optical properties (i.e., improved mottle) and sound insulation. 
Given that both Lu and Anderson et al. are directed to multiple polymer interlayers and given that Anderson et al. provides proper motivation for using specific high refractive index plasticizer diethylene glycol dibenzoate, it would have been obvious to one of ordinary skill in the art to use plasticizer of Anderson et al. in Lu. Given that Lu and Kim disclose multilayer polyvinyl acetal film and given that Kim provide proper motivation for refractive index difference of 0.08 or less between polyvinyl acetal films, it would have been obvious to one of the ordinary skills in art to combine Lu and Kim. Accordingly, the examiner has presented a prima facie case of obviousness.
Further, given that the interlayer of Lu in view of Anderson et al. and Kim et al. is identical to that presently claimed, it is obvious or inherent that Lu in view of Anderson et al. and Kim et al. would have the same properties as the present invention including improved optical properties, absent evidence to the contrary.

Appellants argue that at the outset, it is important to note the objective problem which was solved by Lu as noted above - i.e., that Lu is directed to improving flow of the interlayer by improving the skin layers to reduce the stress in glass to help improve the resistance to iceflower defects (or to reduce the occurrence of iceflower defects). All of the Examples of Lu have layers that each comprise a conventional plasticizer, not a high refractive index plasticizer. There is no recognition in Lu that the mottle is an issue or that the refractive index difference between layers in the multilayer interlayer should be controlled. It is also important to note that Anderson is not directed to multilayer poly(vinyl acetal) interlayers, but is instead directed to ionomer compositions and interlayers. And Kim is focused on providing an interlayer with improved sound resistance and puncture resistance, particularly in hot and humid environments. While Kim discloses having a certain refractive index difference, it is much greater (0.08 or less mottle defects in multilayered acoustic interlayer laminate structures where such undesirable mottle defects occurred due to the refractive index difference between the soft and stiffer layers, while also maintaining good acoustic properties.
As noted above, Lu in view of Anderson and Kim is used to meet the present claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, given that the interlayer of Lu in view of Anderson et al. and Kim et al. is identical to that presently claimed, it is obvious or inherent that Lu in view of Anderson et al. and Kim et al. would have the same properties as the present invention, absent evidence to the contrary.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Appellants argue that one of ordinary skill in the art would not be sufficiently motivated to utilize a high refractive index plasticizer in at least one layer of an interlayer comprising ionomers, and plasticizers are simply considered ‘additives’. What remained as a challenge after Lu was the further design and construction of multilayer laminates which would be useful in acoustic applications while not exhibiting undesired mottle formation in the finished laminate. Thus, in order to reach the claimed invention with the rejection as stated - the combination of Lu and Anderson, the Examiner implicitly created the problem of a need to improve processing, final mechanical properties or reduce rattle or rustle of the films in Lu in order to “solve” the problem with Anderson by selecting a particular plasticizer (which is added for mechanical processing improvement, not to prevent optical defects such as mottle); thus, the combination is improper. Stated differently, the only reason which would have prompted a person of ordinary skill to look to Anderson for a high refractive index plasticizer and to combine the elements in the way asserted by the Examiner is by creating a problem from Lu that does not exist (processing or rattle or rustle of the films) and then supplying Anderson, a reference directed to a different polymer, as a reference to solve that non-existent problem (in Lu). The Examiner then further added Kim and implicitly created the problem of a need to reduce the light scattering to the external light and to prevent optical distortion and delamination as well as to obtain excellent puncture prevention performance and impact resistance even in hot and humid environment in Lu in order to “solve” the problem with Anderson and Kim; thus, the combination is improper. As previously stated, Kim is looking to reduce delamination, particularly in hot and humid environments.
As noted above in the office action, Lu already disclose multilayer polymer interlayer comprising softer layer between stiffer layers. Further Lu disclose high refractive index plasticizer. Anderson has only been used to teach specific high refractive index plasticizer diethylene glycol dibenzoate. Further, Kim has only been used to teach refractive index difference between the polyvinyl acetal films. Given that both Lu and Anderson et al. are directed to multiple polymer interlayers and given that Anderson et al. provides proper 
Further, it is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Additionally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Further, given that the interlayer of Lu in view of Anderson et al. and Kim et al. is identical to that presently claimed, it is obvious or inherent that Lu in view of Anderson et al. and Kim et al. would have the same properties as the present invention, absent evidence to the contrary.

Appellants argue that as noted above in Takeda, the Examiner must establish a “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. ]d Merely establishing that they could be combined does not meet this threshold. Moreover, any reliance on precedent such as In re Obiaya, 227 USPQ 58 (BPAI 1985) would be misplaced in this case (See also MPEP 2145). This is not a situation where Appellants merely found another valid reason to combine the materials in the way in which they are claimed (such that the refractive index difference between layers is minimized) in addition to one cited by the Examiner; this is a situation where one of ordinary skill in the art would not have had sufficient reason, based on the teachings of Lu and Anderson and Kim, as discussed above, to make the combination suggested by the Examiner at all.
Given that both Lu and Anderson et al. are directed to multiple polymer interlayers and given that Anderson et al. provides proper motivation for using specific high refractive index plasticizer diethylene glycol dibenzoate, it would have been obvious to one of ordinary skill in the art to use plasticizer of Anderson et al. in Lu. Given that Lu and Kim disclose multilayer polyvinyl acetal film and given that Kim provide proper motivation for refractive index difference of 0.08 or less between polyvinyl acetal films, it would have been obvious to one of the ordinary skills in art to combine Lu and Kim. Therefore, it is the examiner’s position that one of ordinary skill in the art would have sufficient reason, based on the teachings of Lu and Anderson and Kim, to make the combination.

Appellants argue that ultimately, the only way in which one would arrive at a combination of the features of Lu and Anderson and Kim is via an impermissible hindsight reconstruction of the presently claimed invention. Neither Lu nor Anderson presented a problem that required making the proposed combination or substitution of features; likewise, one of 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant application, proper motivation has been provided when combining references.

Appellants argue that appellants respectfully submit that it is the combination of the specific resin and plasticizer for each layer, and specifically, at least one layer having a specific type of high refractive index plasticizer such that the refractive index between layers is controlled, that provides an interlayer having the claimed properties such that the level of mottle is reduced while retaining the acoustic properties. None of Lu, Anderson and/or Kim teach or suggest combinations having the specific claimed properties. The Examiner cannot just presume that any combination will necessarily meet the requirements, all the while picking and choosing from the unrelated disclosures of Lu, Anderson and Kim.
Given that the interlayer of Lu in view of Anderson et al. and Kim et al. is identical to that presently claimed, it is obvious or inherent that Lu in view of Anderson et al. and Kim et al. would have the same properties as the present invention, absent evidence to the contrary.
Given that both Lu and Anderson et al. are directed to multiple polymer interlayers and given that Anderson et al. provides proper motivation for using specific high refractive index plasticizer diethylene glycol dibenzoate, it would have been obvious to one of ordinary skill in the art to use plasticizer of Anderson et al. in Lu. Given that Lu and Kim disclose multilayer 


Appellants argue that for the reasons set forth above regarding Lu and Anderson and Kim, this ground of rejection is untenable as well. First, the Examiner has not established that the polymer compositions of Lu, Anderson and Kim are identical to the claimed compositions. The Examiner has not cited teaching in any of the references of specific compositions, other than the bald, unsupported assertion that with respect to mottle in both compositions, it would inherently be less than 1. In this case, the Examiner has not established that the combined teaching in Lu, Anderson and Kim would have suggested the presently-claimed invention, nor has the Examiner established that one of ordinary skill in the art would even have reason to combine the references, for reasons stated above. Even if, arguendo, the Examiner were correct, this combination of Lu, Anderson and Kim is untenable for reasons stated above.
As noted above in the office action, Lu in view of Anderson et al. and Kim et al. teach presently claimed limitations. Accordingly, the interlayer of Lu in view of Anderson et al. and Kim et al. identical to that presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (See also MPEP 2112.01, I & II.). It is the examiner’s position that a sound basis has been set forth for believing that the product of the 
Given that both Lu and Anderson et al. are directed to multiple polymer interlayers and given that Anderson et al. provides proper motivation for using specific high refractive index plasticizer diethylene glycol dibenzoate, it would have been obvious to one of ordinary skill in the art to use plasticizer of Anderson et al. in Lu. Given that Lu and Kim disclose multilayer polyvinyl acetal film and given that Kim provide proper motivation for refractive index difference of 0.08 or less between polyvinyl acetal films, it would have been obvious to one of the ordinary skills in art to combine Lu and Kim.

Appellants argue that appellants respectfully submit that for the reasons discussed above, the Examiner has not presented a prima facie case of obviousness for Appellants’ independent claim 1. Claim 9 depends from independent claim 1, and is therefore also not obvious over Lu in view of Anderson and Kim. The addition of Asahina and Lu2 does not cure the deficiencies discussed above.
However, this is not persuasive for the same reasons set forth above.
Further, note that while Lu2 do not disclose all the features of the present claimed invention, Lu2 is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely difference in plasticizer content reduces sound transmission and disclose the computability of plasticizer is determined by the hydroxyl content wherein the residual hydroxyl content can be controlled by reaction conditions, and in combination with the primary reference, discloses the presently claimed invention. 

Appellants argue that further, in order to reach the claimed invention with the rejection as stated - the combination of Lu and Anderson and Kim and Asahina, the Examiner implicitly created the problem of a need to “obtain outstanding sound-insulating properties over a wide temperature range for a prolonged period of time” in order to “solve” the problem with Asahina, when no problem existed in Lu, Anderson and Kim. Therefore, the proposed combination is improper. The Examiner then implicitly created the problem of a need to “have differing amounts of hydroxyl contents in soft layer by varying reaction conditions in order to reduce sound transmission in Lu” in order to “solve” the problem with Lu2, when no problem existed. Again, the proposed combination is improper. Stated differently, the only reason which would have prompted a person of ordinary skill to combine the elements in the way asserted by the Examiner is by creating problems from Lu, Anderson and Kim that do not exist and then supplying Asahina and Lu2 as references to solve those non-existent problems.
However, the examiner is not implicitly creating the problem in Lu but rather the examiner is reducing sound transmission using Lu which is a property very relevant to the reference. Lu disclose difference in plasticizer content reduces sound transmission and disclose the computability of plasticizer is determined by the hydroxyl content wherein the residual hydroxyl content can be controlled by reaction conditions (see paragraphs 0014-0015). Therefore, as taught by Lu, it would be obvious to one of ordinary skill in the art to have differing amount of hydroxyl contents in soft layer by varying reaction conditions in order to reduce sound transmission in Lu et al. in view of Anderson, Kim et al. and Asahina et al., and thereby arrive at the claimed invention.

Appellants argue that as noted above in Takeda, the Examiner must establish a “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. Merely establishing that they could be combined does not meet this threshold. Moreover, any reliance on precedent such as In re Obiaya, 227 USPQ 58 (BPAI 1985) would be misplaced in this case (See also MPEP 2145). This is not a situation where Appellants merely found another valid reason to combine the resins in addition to one cited by the Examiner; this is a situation where one of ordinary skill in the art would not have had sufficient reason, based on the teachings of Lu and Anderson and Kim, as discussed above, and further in view of Asahina and Lu2, to make the combination at all.
Given that Lu, Kim, Asahina and Lu2 all disclose multilayer polyvinyl acetal film, given that both Lu and Anderson et al. are directed to multiple polymer interlayers and given that Anderson, Kim, Asahina and Lu2 provide proper motivation, Lu, Anderson, Kim, Asahina and Lu2 are properly combinable.

Appellants argue that ultimately, the only way in which one would arrive at a combination of the features of Lu and Anderson and Kim and further in view of Asahina and Lu2 is via an impermissible hindsight reconstruction of the presently claimed invention. None of the references presented a problem that required making the proposed combination or substitution of features; likewise, one of ordinary skill in the art would not have been prompted to combine the elements in the way the claimed new invention does.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, proper motivation has been provided when combing references.

Appellants argue that appellants respectfully submit that it is the combination of the specific resin(s) and plasticizer for each layer, and specifically, at least one layer having a specific type of high refractive index plasticizer such that the refractive index between layers is controlled, that provides an interlayer having the claimed properties such that the level of mottle is reduced while retaining the acoustic properties. None of Lu, Anderson and/or Kim teach or suggest combinations having the specific claimed properties. The addition of Asahina and Lu2 also does not suggest combinations having the claimed properties. The Examiner cannot just presume that any combination will necessarily meet the requirements, all the while picking and choosing from the disclosures of Lu, Anderson, Kim, Asahina and Lu2.
As noted above in the office action, Lu et al. in view of Anderson, Kim et al., Asahina et al. and Lu2 teach presently claimed limitations. Accordingly, the interlayer of Lu et al. in view of Anderson, Kim et al., Asahina et al. and Lu2 identical to that presently claimed. Given that the interlayer of Lu et al. in view of Anderson, Kim et al., Asahina et al. and Lu2 is identical to that presently claimed, it is obvious or inherent that Lu et al. in view of Anderson, Kim et al., Asahina et al. and Lu2 would have the same properties as the present invention, absent evidence to the contrary.
Given that Lu, Kim, Asahina and Lu2 all disclose multilayer polyvinyl acetal film, given that both Lu and Anderson et al. are directed to multiple polymer interlayers and given that Anderson, Kim, Asahina and Lu2 provide proper motivation, Lu, Anderson, Kim, Asahina and Lu2 are properly combinable.

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.